Exhibit 10.1.3

Pacific Capital Bancorp

Restricted Reload Stock Option Agreement

This confirms the grant by Pacific Capital Bancorp (the “Company”) of a reload
stock option to the Employee identified below (“Employee”) on the terms and
conditions set forth below and of the Restricted Stock Option Plan (the “Plan”),
the terms of which are incorporated herein.

 

1. Name of Employee.                            2. Date of Grant.              
             3. Number of Shares.                          shares of Common
Stock 4. Exercise Price.    $                    per share.

5. Reload Option. The Option is a Reload Option granted under Section 6.7 of the
Plan. For tax purposes, the Option is of the type indicated below:

 

Incentive Option       Non-Qualified Stock Option      

6. Restrictions on Reload Option. Employee acknowledges that the Option is
subject to the restrictions set forth in Section 6.7 of the Plan, including the
restriction that the Option shall immediately terminate if the shares of Common
Stock acquired on exercise of the Original Option are sold within one (1) year
after the date of exercise of the Original Option.

7. Term of Option. The term of the Option will begin as of the date of grant set
forth above and, unless sooner terminated in accordance with the terms of the
Plan, will expire five (5) years after the date of grant.

8. Expiration. The Option is subject to termination prior to the expiration of
the term of the Option set forth above in the event of the termination of
Employee’s employment with the Company or any of its subsidiaries or the
occurrence of certain other events specified in the Plan.

9. Exercise. Except as otherwise specifically provided in the Plan, the Option
may not be exercised in whole or in part prior to the expiration of one (1) year
after the date of grant of the Option. Thereafter the Option may be exercised in
whole or in part at any time and from time to time during the term of the
Option.



--------------------------------------------------------------------------------

10. Restriction on Transfer of Option. Except as otherwise specifically
permitted in the Plan, Employee may not transfer all or any portion of his/her
interest in the Option other than by will or the laws of descent and
distribution.

11. No Competition. Employee agrees that it is reasonable for the Company to
require, as a condition to Employee’s receipt of the economic benefit afforded
by the Option, that Employee not engage in business activities competitive with
those of the Company and its subsidiaries. The provisions of Exhibit A hereto:

Apply ¨

Do not apply ¨

to the Option granted under this Agreement.

12. Acknowledgement by Employee. Employee acknowledges that (a) he/she has
received and reviewed a copy of the Plan and (b) the provisions of the Plan are
applicable to the Option.

13. Spousal Consent. If Employee is married, Employee shall have his/her spouse
execute and deliver to the Company a Spousal Consent in the form attached
hereto.

14. Terms of Agreement. Wherever the form of this Agreement provides for the
inclusion of additional information, such as the designation of the type of
Option in Section 5 above, such additional information may be added as
hand-written information, such information shall be deemed to be part of this
Agreement for all purposes and, by his or her execution of this Agreement,
Employee shall be deemed to have accepted such additional information.

 

“COMPANY”:     “Employee”: PACIFIC CAPITAL BANCORP       By:  

 

   

 

Its:   Corporate Secretary     Signature of Employee      

Date:

 

 

 

Address of the Company:     Address of Employee

1021 Anacapa Street

Santa Barbara, CA 93101

   

 

Attn:

 

 

 

   

 

     

 

CONSENT OF SPOUSE

 

-2-



--------------------------------------------------------------------------------

I acknowledge that I have read the foregoing 2002 Stock Plan Agreement (the
“Agreement”), effective January 22, 2002 and amended on July 21, 2004, which is
a part of the Agreement, and that I know their contents. I am aware that the
Option will vest over a period of time. I hereby approve of the provisions of
the Agreement and agree that I will take no action at any time to hinder
operation of the Agreement.

 

Date:                                                               
                                                  ,